Citation Nr: 1015313	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-38 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of forfeiture of the right to 
VA benefits previously declared against the appellant.


REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran was a member of the Philippine Army.  He was 
inducted into the Service of the Armed Forces of the United 
States in December 1941.  From December 1941 to April 1942, 
he was in beleaguered status, and he was a prisoner of war 
from April 1942 until his death on May [redacted], 1942.  The 
appellant seeks to have restored VA benefits as his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in July 2009 of the 
Manila RO. 


FINDINGS OF FACT

1.  In an August 1973 forfeiture decision, the Veterans 
Benefits Administration, Compensation and Pension Service 
(VBA), declared the appellant to have forfeited all rights, 
claims, and benefits to which she might otherwise be entitled 
under laws administered by VA.

2.  In August 1973, VBA notified the appellant of the 
forfeiture decision and of her appellate rights with regard 
to that decision; she did not initiate a timely appeal.  

3.  The additional evidence received since the August 1973 
determination is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
and raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The August 1973 forfeiture determination is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  Evidence received since the August 1973 forfeiture 
determination is not new and material, and the previously-
declared forfeiture decision may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

New and Material Evidence 

In an August 1973 decision, VA determined that the appellant 
had forfeited her right to VA death benefits.  The appellant 
was notified of this decision and of her appeal rights.  She 
did not appeal the decision, and it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

In March 2008, the appellant sought to reopen her claim.  
Pursuant to 38 U.S.C.A. § 7105(c), a finally decided claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  When determining 
whether the claimant has submitted new and material evidence 
to reopen a claim, consideration must be given to all the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim on a de novo basis.  38 
U.S.C.A. § 5108.




Forfeiture for Fraud

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103 (West 2002).

Under VA regulations, "fraud" is an act committed when a 
person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any laws administered by VA (except laws relating to 
insurance benefits).  38 C.F.R. § 3.901(a) (2009).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" in order to declare 
a forfeiture.  Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000) (en banc).  Such a standard of proof is much 
higher than the typical claims adjudication standard.  Id. at 
327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  In 
this case, the record indicates that VA followed all 
procedural notification requirements.  See also VA 
Adjudication Procedure Manual, M21-1, Part IV, Change 36 
(Apr. 3, 1992), Change 135 (Apr. 6, 2001), Change 147 (Nov. 
5, 2001), and Change 192 (Feb. 26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  
Trilles, supra.

Analysis

Pursuant to a comprehensive review of the record, the Board 
has determined that new and material evidence, sufficient to 
reopen the claim for revocation of the forfeiture of VA death 
benefits, has not been received.  

The evidence of record before August 1973 is presented 
immediately below.

As stated, the Veteran died in May 1942.  The record contains 
a copy of a marriage contract indicating that the Veteran and 
the appellant were married in April 1939.  They had two 
daughters.  In March 1947, the appellant filed a claim for 
death benefits.  The claim was granted in October 1950.

In May 1951, a field examination report was requested.  
Depositions were taken in November 1951 wherein witnesses to 
include the appellant herself attested to the fact that from 
July 1948 to December 1949 she had a romantic relationship 
with one [redacted] with whom she had a son.  As she admitted, 
and as verified by the other affiants, they lived together 
and held themselves out as husband and wife although they had 
not married.  Mr. [redacted] abandoned the appellant as well 
as his infant son in January 1950 after revealing that he was 
a married man.

For a time, the appellant's VA benefits were suspended, but 
they were restored in May and June 1952.

Payment of death compensation and gratuitous National Service 
Life Insurance were again suspended in December 1954 after 
the receipt of a letter from a [redacted] in which he 
reported that the appellant was living with [redacted].  

In January 1955, another field investigation was requested to 
determine whether the appellant had remarried or whether she 
had been living in a marital relationship with a man since 
the Veteran's death.  

In September 1955, several depositions were taken.  The 
information gleaned revealed that in late 1952, the appellant 
commenced living with [redacted] in a relationship similar to 
that of husband and wife and that the two represented 
themselves to the community as husband and wife.  Both the 
appellant and Mr. [redacted] presented information consistent with 
the foregoing.  They had two children together.

In October 1955, the field examiner searched local church 
marriage records a failed to find the appellant's name in any 
variation (married, maiden, etc...) or that of [redacted].  

In December 1955, the appellant was notified regarding the 
termination of gratuitous National Life Insurance and death 
compensation because she could no longer be accepted as the 
unmarried widow of the Veteran.  

The appellant corresponded with the RO prolifically regarding 
the termination of her VA benefits.  Most saliently, in 1971, 
in an attempt to have her VA benefits restored, the appellant 
maintained that she had an "amorous relationship" with A. 
[redacted] but did not live with him and that the relationship 
ended when she discovered that he was married.  She then 
recounted that she had an "illicit relationship" with E. 
[redacted] that terminated following a quarrel ten years earlier.  

In a June 1972 administrative decision, the RO submitted the 
question of forfeiture to the VBA.  The RO recommended that 
the appellant's February 1972 statement regarding her marital 
status be held material and false and that forfeiture be 
undertaken.  Such recommendations were based on April 1972 
depositions taken from several individuals to include the 
appellant and Mr. [redacted] attesting to the fact that the couple 
had been living together as husband and wife continuously for 
some 20 years and that the relationship had not ended.

In an August 1973 decision, the appellant's VA benefits were 
forfeited on the basis of fraud.  It was determined that the 
appellant, beyond a reasonable doubt, knowingly and 
intentionally made, presented, and/or caused to be furnished 
to VA materially false and fraudulent statements and evidence 
in support of her claim for death benefits as the unmarried 
widow of the Veteran to which she had no legal entitlement.

The appellant was notified of that determination and of her 
appellate rights in August 1973.  The appellant did not 
initiate an appeal in a timely fashion, and that decision 
became final based on the evidence then of record.  

Over the years following the August 1973 determination, the 
appellant wrote numerous letters to the RO inquiring about 
her VA benefits and was uniformly advised that her that she 
had forfeited all rights of VA benefits.  In November 1975, 
she asserted that she had been separated from [redacted] sine 
July 1974.  She was told that her rights to VA benefits were 
forfeited.  The appellant submitted Mr. [redacted]s death 
certificate in April 1981.  He died in February 1981 of 
congestive heart failure.  Again she was advised that the 
death of Mr. [redacted] did not overcome the forfeiture decision.  
The appellant's essential argument was that she was entitled 
to VA benefits as the Veteran's widow because E. [redacted] was 
deceased and that her relationship with him, therefore, had 
ended.  

In March 2008, the appellant filed claim attempting to 
revisit the forfeiture decision rendered in August 1973.  The 
claim was denied by July 2008 RO determination.

In her July 2008 notice of disagreement, the appellant argued 
that she did not receive notice of the August 1973 forfeiture 
decision and that as an illiterate, she could not possibly 
have intentionally defrauded the United States government.  
She further argued that she never married E. [redacted].  The 
appellant has also put forth her old age and ill health as 
reasons for which the case should be decided in her favor.

The evidence added to the record after August 1973 is, for 
the most part, new in that it was not of record at the time 
of the August 1973 decision.  That evidence, however, is not 
material because it does not raise a reasonable possibility 
of substantiating the claim for revocation of the forfeiture 
of VA death benefits.  In order to substantiate the claim, 
the appellant would have to produce new and material evidence 
on the issue of whether she committed fraud against VA 
regarding her marital status after the Veteran's death.  None 
of the newly added evidence relates to the appellant's 
fraudulent conduct or statements to VA at the time of the 
initial forfeiture of her VA death benefits.  While the 
evidence may be new, it is for the most part cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial of the claim, and does not raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Untalan v. Nicholson, 20 Vet. 
App. 467 (2006) (presentation of new arguments based on 
evidence already of record at the time of the previous 
decision does not constitute the presentation of new evidence 
under 38 U.S.C. § 5108).  Thus, the appellant has not 
submitted any evidence which addresses this issue.

It is the appellant's burden to present new and material 
evidence showing that she did not in fact commit fraud or 
submit false statements in support of a claim for VA death 
benefits.  The appellant's mere denial of having committed 
fraud is neither new nor material evidence sufficient to 
reopen the claim.  The appellant's other arguments to include 
advanced age, ill health, and the death of Mr. [redacted] are not 
relevant with respect to the question of fraud.  The decision 
of forfeiture was based on multiple pieces of evidence, 
including field investigations and interviews with a variety 
of people known to the appellant to include her life partner 
and the appellant herself.  The fact of Mr. [redacted]'s death 
does not negate her fraudulent actions nor does her old age 
or failing health.  The fact of her illiteracy does not in 
and of itself negate fraud.  The Board does not credit her 
assertions regarding the lack of notice on the August 1973 
decision.  The record reflects that notice was provided.  The 
Board notes, moreover, that there is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
See United States v. Chemical Foundation, Inc., 272 U. S. 1, 
14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992), the United States Court of Appeals 
for Veterans Claims (Court) found that the presumption of 
regularity applied to VA.  The Court found that the 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  See also Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  The Veteran presented no convincing 
evidence regarding the alleged failure to receive notice.

The Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for revocation of a forfeiture 
of VA death benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA imposes obligations on VA in terms of its duty to notify 
and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and the representative, if 
any, or any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by March 2008 letter.  Via the letter, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  Finally, the RO told the appellant 
that she could obtain private records herself and submit them 
to VA.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits.  However, the 
absence of such notice is not prejudicial in this case.  As 
noted above, new and material evidence has not been received 
and the claim remains final.  Thus, the aforementioned 
matters in this case are moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice must include the bases for the denial in 
the prior decision and VA must respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans, 9 Vet. App. at 283 (holding evidence is 
material if it is relevant to and probative of an issue that 
was a specified basis for the last final disallowance).  The 
appellant has been apprised of the information necessary to 
reopen her claim in the March 2008 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains 
all the evidence pertaining to the issue of fraud and to the 
Veteran's service as well as death.  The appellant did not 
ask for assistance in securing evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

New and material evidence has not been received to reopen a 
claim for revocation of the forfeiture of VA death benefits, 
the claim remains final; the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


